Citation Nr: 0300482	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right index 
finger disorder.

3.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had certified active service from September 
1991 to March 1992, with additional periods of active duty 
for training and/or inactive duty for training.  This 
matter came before the Board of Veterans' Appeals (the 
Board) on appeal from June 1996 and subsequent rating 
decisions of the Montgomery, Alabama, Regional Office 
(RO).

In August 2000, the Board remanded the case for procedural 
considerations. Subsequently, a September 2000 rating 
action found that the veteran's claims remained denied.  

The Board remanded the case again in February 2001 for 
development.  The case has returned for appellate review.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  A right shoulder, right index finger, or right hip 
disorder was not present during or after service; and any 
current disorders are not etiologically related to 
service.


CONCLUSION OF LAW

A right shoulder, right index finger, or right hip 
disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
January 1999 statement of the case, the February 2001 
Board Remand, the supplemental statements of the case, and 
a letter sent to the veteran in August 2002, which 
addressed the contents of the VCAA in the context of the 
veteran's claims.  The RO explained its decision with 
respect to each issue, and invited the veteran to identify 
records that could be obtained to support his claims.  
Under these circumstances, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
August 2002, the RO asked the veteran to identify records 
relevant to his claim.  The August 2002 letter explicitly 
set out what records VA would obtain, and what was the 
responsibility of the veteran.  The veteran's 
representative acknowledged the VCAA changes in the 
December 2002 Appellant's Brief, and cited no additional 
evidence to be obtained.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the requested 
service medical records.  The veteran was also examined 
for VA purposes in connection with these claims, and 
pertinent medical opinions were obtained addressing the 
specific questions at issue in this appeal.  There appears 
to be no other development left to accomplish, and under 
the foregoing circumstances, the Board considers the 
requirements of the VCAA to have been met.





II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he developed his claimed right 
shoulder, right index finger and right hip disorders 
during service.  Specifically, he contends that these 
disorders resulted from an accident that took place in 
December 1991, a couple of weeks before he returned to the 
United States from the Gulf.  However, The service medical 
records are negative for diagnoses of these disorders.  
The veteran's December 1991 expiration of term of service 
(ETS) Report of Medical History, completed and signed by 
the veteran on December 4, 1991, is negative for 
complaints or diagnosis of a right shoulder, right index 
finger or right hip disorder.  Information on this form 
indicates that the examining facility was Noble Army 
Hospital at Ft. McClellan, Alabama, and the examiner was 
noted as a registered nurse, who also signed the form on 
December 4, 1991.  The report of the clinical examination 
conducted that date shows no abnormalities relating to the 
disabilities at issue. 

The veteran filed a claim with VA in November 1995.  On 
his claim, he reported that he had sustained a shoulder 
injury in approximately October 1991 in Saudi Arabia and, 
except for his right shoulder, he had received no medical 
treatment for the claimed disabilities since separation 
from service (in March 1992).  Private medical evidence 
shows that on March 4, 1992, he complained of pain in the 
right scapula area, which was treated with an injection.  
A report of an examination conducted on March 20, 1992 by 
the Department of Transportation with respect to driver 
certification shows that the veteran reported no defects 
or residuals of injuries; nor were there any clinical 
findings of the disabilities at issue.

A VA examination was conducted in December 1995.  As 
history, the examiner reported a right shoulder injury 
from a motor vehicle accident in 1991 in which there was 
no fracture.  The shoulder was, according to the veteran 
and reported by the examiner, treated with an injection of 
steroids.  It was reported that the right index finger was 
numb since the accident.  It was noted that there was no 
trauma to the right hip at that time.  The diagnoses were 
impingement syndrome of the right shoulder, arthralgia of 
the right hip, and paresthesias of the right index finger.

According to an April 2002 VA examination report, the 
examiner diagnosed the veteran with chronic right 
latissimus dorsi myositis, numbness of the right second 
finger, and a history of right hip pain with no current 
problems.  April 2002 VA x-ray studies were negative for a 
right shoulder, right second finger, or right hip 
disorder, to include arthritis.  The examiner did not 
relate any of these to an incident or injury during 
service.

The veteran contends that he injured his right shoulder 
during service and was treated with an injection.  He also 
maintains that he injured his second right finger and his 
right hip.  However, the only evidence of complaints of 
shoulder pain treated by an injection was a private 
medical report in March 1992.  The report of this does not 
refer to any injury.  A Department of Transportation 
physical approximately two weeks later was normal.  In 
addition, the Board notes that the veteran indicated on 
his December 1991 report of medical history on his ETS 
examination report that he did not have a painful 
shoulder, nor did he identify any hand or hip problems, 
and a clinical examination at that time did not show any 
musculoskeletal disorder.  According the veteran, the 
claimed accident that resulted in the injuries took place 
prior to the December 1991 examination on which there were 
no complaints or findings of the injuries.  This evidence 
contradicts what the veteran is claiming regarding the 
etiology of disorders of the right shoulder, right second 
finger, and right hip.  The Board finds that the veteran's 
current statements lack probative weight in light of these 
conflicting statements. 

In its remand decision in February 2001, the RO was 
requested to attempt to obtain additional service medical 
records and then accord the veteran an examination with 
respect to his claimed right shoulder, right index finger 
and right hip disabilities.  The examiner was requested to 
offer an opinion as to whether these claimed disorders 
were causally related to the veteran's military service.  
The Board notes that the examiner did not find a right hip 
disorder, and the right index finger and right shoulder 
showed complaints of numbness and pain, respectively, 
without other objective evidence of disability.  The 
examiner did not express an opinion as to whether these 
disabilities were related to service.  However, inasmuch 
as the service medical records are negative for complaints 
or findings of these disorders, including an examination 
and report of medical history (completed by the veteran) 
subsequent to the time of the claimed accident, the Board 
finds that there is no incident in service regarding a 
right hip, finger or shoulder disorder for the examiner to 
consider.

The weight of the credible evidence demonstrates that the 
veteran did not develop a chronic right shoulder, right 
second finger, or a right hip disorder during service.  In 
addition, the post-service medical evidence does not link 
any currently diagnosed right shoulder, second right 
finger, or right hip disorder to service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 
(West Supp. 2002).


ORDER

Service connection for a right shoulder, right index 
finger, and right hip disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

